Case 1:15-cv-02529-JPO-BCM Document 29 Filed 03/25/19 Page 1 of 1
LAW OFFICE OF ELI FREEDBERG, P.C.

 

ELI Z. FREEDBERG, ESQ.

EFREEDBERG@EZF-LAW.COM

VIA ECF

March 25, 2019

The Honorable Barbara Moses
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 920
New York, NY 10007
Telephone: (212) 805-0228
Re: Mondragon v. Keff et al. Index No. 15-cv-2529(JPO)(BM)

Request for a Ruling on the Inquest Filed More Than Two Years Ago

Dear Judge Moses:

This firm represents Alexis Mondragon, the plaintiff in the above-referenced action.
This case was originally brought against Defendants Leonard Keff, Eric Raphael Schamma
a/k/a Eric “Ricky” Schiffer, Keff Enterprises, LLC and) Keff NYC, Inc. for failure to pay
Plaintiff's wages. Although Plaintiff served Defendants, none of the Defendants appeared in
the Action and a default judgment was entered in Plaintiff's favor in January of 2016.
Thereafter, Judge Oetken referred the case to Your Honor to determine the damages owed to
Plaintiff. The inquest was fully submitted and filed with the Court on March 28, 2016. Almost
three years have passed without a decision from the Court on this relatively simple matter. We
write to request that the Court enter a decision on the inquest within the next thirty (30) days
otherwise Plaintiff may be forced to file a writ of mandamus pursuant to Rule 21 of the Federal
Rules of Civil Procedure, a last effort step we are truly hoping to avoid. Ms. Mondragon was
already victimized once when her former employer failed to pay her wages she had earned, we
are asking the Court not to fail her a second time and finalize this difficult process.

As always, we thank the Court for its attention to this matter.

 

370 LEXINGTON AVENUE, SUITE 2103
NEw YorRK, NY 10017

T: 347-651-0044

F: 212-214-0799

 

 

 
